EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Weisenfeld and Eric Gill on August 12, 2022.
The Claims are amended as follows:
1. (Currently Amended) A medical garment that resembles a shirt, in that when the medical garment is worn by a person, first and second sleeves of the medical garment are configured to extend to about the person's elbows or wrists, the medical garment is configured to extend down to about the person's waist, and other than one or more flaps configured to open to expose an area of the person's upper torso the medical garment is substantially free of openings that would expose the upper torso, the medical garment comprising: 
a body comprising a front portion attached to a back portion by one or more non-partable seams, wherein the first and second sleeves are coupled to the front portion and the back portion; 
wherein at least one of the flaps comprises: 
a collar that forms a perimeter with a first partable seam that separates at the collar of the medical garment to open, at a breaking point of the collar, and extends from the breaking point of the collar first partable seam of the body being located along a top portion of the body and extending toward a top part of the first or second sleeve and a second partable seam extending downward toward but not substantially beyond a bottom part of the first or second sleeve where the first or second sleeve attaches to the body, wherein the at least one of the flaps is configured to open downward from the top portion of the body; and 
one or more fasteners to hold the first partable seam and the second partible seam in a closed position.  

2. (Currently Amended) The medical garment of claim 1, wherein the first partable seam extends from the top portion of the body along a shoulder region of the body and the second partable seam extends from the shoulder region down toward but not substantially beyond the bottom part of the first or second sleeve where the first or second sleeve attaches to the body.

3. (Currently Amended) The medical garment of claim 1, wherein when the first partable seam is in an open position, at least one of the flaps is formed in the front portion of the body.  

5. (Currently Amended) The medical garment of claim 1, wherein the one or more fasteners comprises one or more of a hook-and-loop type fastener, a button, a clip, a zipper, and a clasp.

6. (Currently Amended) The medical garment of claim 1, wherein the front portion and the back portion define an opening at the top of the body, and the first partable seam extends from the opening, such that when the first partable seam is in an open position the perimeter of the opening is broken.  

7. 	(Currently Amended) A garment, comprising: a body comprising a front portion attached to a back portion; a sleeve coupled to the front portion by at least a portion of a partable seam, and the back portion by at least a portion of a non-partable seam; a collar at a top portion of the body, the collar defining an opening and having a perimeter; wherein a top partable seam extends: portion of the body, wherein the partable seam extends from the shoulder region down along a sleeve adjacent region of the front portion, 
one or more fasteners configured to hold the partable seam and top partable seam in a closed position and configured to release the partable seam and the top partable seam into an open position such that the partable seam and top partable seam at least partially defines a flap, wherein the flap is configured to open from the collar to the shoulder region, where the flap extends from the collar at least along a top portion of the body to the shoulder region, wherein the flap is configured to open away from the top portion of the body and downward toward the bottom portion of the body, wherein no other partable seam defines the flap, wherein the flap is configured such that opening the flap opens the perimeter of the collar at the top portion of the body; wherein when the garment is worn by a person the sleeve is configured to extend to about the person's elbow or wrist and at least partially surround the person's arm and the bottom portion of the body is configured to extend to about the person's waist, wherein when the partable seam and the top partable seam is in the open position the flap is configured to expose a portion of the person's torso, wherein other than the flap the medical garment has no more than one other flap for exposing an upper torso or arm of the person.  

8. (Currently Amended) The medical garment of claim 7, wherein the one or more fasteners comprises one or more of a hook-and-loop type fastener, a clip, a button, a zipper, and a clasp.

10. (Currently Amended) A method of making a medical garment that resembles a shirt, in that when the medical garment is worn by a person, first and second sleeves of the medical garment are configured to extend to about the person's elbows or wrists, the medical garment is configured to extend down to about the person's waist, and other than one or more flaps configured to open to expose an area of the person's upper torso the medical garment is substantially free of openings that would expose the upper torso, the method comprising: providing a body comprising a front portion and a back portion; attaching the front portion to the back portion by at least one non-partable seam; attaching the first and second sleeves to the body by a partable seam that extends down toward but not substantially beyond a bottom part of the first or second sleeve where the first and second sleeve attaches to the body; attaching the front portion to the back portion by a top partable seam that extends from a collar along a top portion of the body top partable seam from the collar along the top portion of the bodya perimeter of the collar at the top portion of the body; and attaching a fastener to the body, wherein the fastener is configured to releasably hold at least one of the top partable seam and the partable seam  

11. (Currently Amended) The method of claim 10, wherein a combination of attaching the front portion to the back portion by the at least one non-partable seam and attaching the front portion to the back portion by the top partable seam, forms a collar at the top of the body, the collar defining an opening at the top of the body, wherein the top partable seam extends from the opening, and wherein when the top partable seam is in an open position the perimeter of the opening is broken.  

13. (Currently Amended) The method of claim 10, wherein the top partable seam extends from the top portion of the body along a shoulder region of the body and the partable seam extends from the shoulder region down toward but not substantially beyond the bottom part of the first or second sleeve where the first or second sleeve attaches to the body.   





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 10 and dependent claims 2-3, 5-6, 8-9 and 11-13 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a medical garment with one or more flaps configured to open to expose an area of the person's upper torso, the medical garment substantially free of openings that would expose the upper torso, at least one of the flaps comprising a collar forming a perimeter with a first partable seam that separates at the collar of the medical garment to open, the first partable seam located along a top portion of the body and extending toward a top part of the first or second sleeve and a second partable seam extending downward toward but not substantially beyond a bottom part of the first or second sleeve where the first or second sleeve attaches to the body, at least one of the flaps configured to open downward from the top portion of the body; one or more fasteners to hold the first partable seam and the second partible seam in a closed position.   
Independent claim 7, recites similar limitations as Independent claim 1.
Independent claim 10 recites a method of making a medial garment, and includes similar limitations as Independent claim 1. 
The prior art does not disclose or teach these structures. The closest prior art appears to be Patent 4,434,511 by Weiser and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732